Plaintiff Dawson brought hi's action in assumpsit in the Circuit Court for the sum of $80. Defendant pleaded that the Court had no jurisdiction, because Congress in conferring upon justices of the peace jurisdiction of cases involving amounts as high as $100, by implication withdrew the original jurisdiction of the Circuit Court over sums below that amount. Plaintiff demurred to the plea, and the demurrer being certified to the General Term, the Court sustained the demurrer, holding that where the amount in controversy was between fifty and one hundred dollars this Court possessed jurisdiction concurrently with justices of the peace.